PUBLISHED

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT


                                          No. 19-1685


AMY BRYANT, M.D., On behalf of herself and her patients seeking abortions;
BEVERLY GRAY, M.D., On behalf of herself and her patients seeking abortions;
ELIZABETH DEANS, M.D., On behalf of herself and her patients seeking
abortions; PLANNED PARENTHOOD SOUTH ATLANTIC, On behalf of itself,
its staff, and its patients seeking abortions,

                        Plaintiffs – Appellees,

        v.

JIM WOODALL, In his official capacity as District Attorney (“DA”) for
Prosecutorial District (“PD”) 15B; SATANA DEBERRY, In her official capacity as
DA for PD 16; ELEANOR E. GREENE, In her official capacity as President of the
North Carolina Medical Board; MANDY K. COHEN, In her official capacity as
Secretary of the North Carolina Department of Health and Human Services; and their
employees, agents, and successors,

                        Defendants – Appellants.

------------------------------

STATE OF WEST VIRGINIA; STATE OF ALABAMA; STATE OF ALASKA;
STATE OF ARIZONA; STATE OF ARKANSAS; STATE OF INDIANA; STATE
OF KANSAS; STATE OF KENTUCKY, by and through Governor Matthew G.
Bevin; STATE OF LOUISIANA; STATE OF MISSOURI; STATE OF
MONTANA; STATE OF NEBRASKA; STATE OF NORTH DAKOTA; STATE
OF OHIO; STATE OF OKLAHOMA; STATE OF SOUTH CAROLINA; STATE
OF TEXAS; STATE OF UTAH; GOVERNOR PHIL BRYANT, of the State of
Mississippi; THE NATIONAL CATHOLIC BIOETHICS CENTER; AMERICAN
ASSOCIATION OF PRO-LIFE OBSTETRICIANS AND GYNECOLOGISTS;
CHRISTIAN MEDICAL & DENTAL ASSOCIATIONS; AMERICAN COLLEGE
OF PEDIATRICIANS,

                        Amici Supporting Appellant.
LAWYERS’ COMMITTEE FOR CIVIL RIGHTS UNDER LAW,

                    Amicus Supporting Appellee.


Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., District Judge. (1:16-cv-01368-WO-LPA)


Argued: May 6, 2021                                              Decided: June 16, 2021

                                Amended: June 23, 2021


Before MOTZ, DIAZ, and RICHARDSON, Circuit Judges.


Affirmed by published opinion. Judge Motz wrote the opinion, in which Judge Diaz and
Judge Richardson joined.


ARGUED: Michael T. Wood, NORTH CAROLINA DEPARTMENT OF JUSTICE,
Raleigh, North Carolina, for Appellants. Genevieve Elizabeth Scott, CENTER FOR
REPRODUCTIVE RIGHTS, New York, New York, for Appellees. ON BRIEF: I. Faison
Hicks, Special Deputy Attorney General, NORTH CAROLINA DEPARTMENT OF
JUSTICE, Raleigh, North Carolina, for Appellants. Andrew Beck, AMERICAN CIVIL
LIBERTIES UNION FOUNDATION, New York, New York, for Appellees. Beverly
Gray, M.D., and Elizabeth Deans, M.D. Julie Rikelman, Caroline Sacerdote, CENTER
FOR REPRODUCTIVE RIGHTS, New York, New York, for Appellee Amy Bryant, M.D.,
M.S.C.R. Maithreyi Ratakonda, New York, New York, Carrie Y. Flaxman, PLANNED
PARENTHOOD FEDERATION OF AMERICA, Washington, D.C., for Appellee Planned
Parenthood South Atlantic. Irena Como, ACLU OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellees. Kevin H. Theriot, ALLIANCE DEFENDING FREEDOM,
Scottsdale, Arizona, for Amici The National Catholic Bioethics Center, Christian Medical
& Dental Associations, American Association of Pro-Life Obstetricians & Gynecologists,
and American College of Pediatricians. Patrick Morrisey, Attorney General, Lindsay S.
See, Solicitor General, Thomas T. Lampman, Assistant Solicitor General, OFFICE OF
THE ATTORNEY GENERAL OF WEST VIRGINIA, Charleston, West Virginia, for
Amicus State of West Virginia. Steve Marshall, Attorney General, OFFICE OF THE
ATTORNEY GENERAL OF ALABAMA, Montgomery, Alabama, for Amicus State of
Alabama. Kevin Clarkson, Attorney General, OFFICE OF THE ATTORNEY GENERAL
OF ALASKA, Anchorage, Alaska, for Amicus State of Alaska. Mark Brnovich, Attorney

                                            2
General, OFFICE OF THE ATTORNEY GENERAL OF ARIZONA, Phoenix, Arizona,
for Amicus State of Arizona. Leslie Rutledge, Attorney General, OFFICE OF THE
ATTORNEY GENERAL OF ARKANSAS, Little Rock, Arkansas, for Amicus State of
Arkansas. Curtis T. Hill, Attorney General, OFFICE OF THE ATTORNEY GENERAL
OF INDIANA, Indianapolis, Indiana, for Amicus State of Indiana. Derek Schmidt,
Attorney General, OFFICE OF THE ATTORNEY GENERAL OF KANSAS, Topeka,
Kansas, for Amicus State of Kansas. Matthew G. Bevin, Governor, OFFICE OF THE
GOVERNOR, Frankfort, Kentucky, for Amicus Commonwealth of Kentucky. Jeff
Landry, Attorney General, OFFICE OF THE ATTORNEY GENERAL OF LOUISIANA,
Baton Rouge, Louisiana, for Amicus State of Louisiana. Phil Bryant, Governor, OFFICE
OF THE GOVERNOR, Jackson, Mississippi, for Amicus State of Mississippi. Eric
Schmitt, Attorney General, OFFICE OF THE ATTORNEY GENERAL OF MISSOURI,
Jefferson City, Missouri, for Amicus State of Missouri. Tim Fox, Attorney General,
OFFICE OF THE ATTORNEY GENERAL OF MONTANA, Helena, Montana, for
Amicus State of Montana. Doug Peterson, Attorney General, OFFICE OF THE
ATTORNEY GENERAL OF NEBRASKA, Lincoln, Nebraska, for Amicus State of
Nebraska. Wayne Stenehjem, Attorney General, OFFICE OF THE ATTORNEY
GENERAL OF NORTH DAKOTA, Bismarck, North Dakota, for Amicus State of North
Dakota. Dave Yost, Attorney General, OFFICE OF THE ATTORNEY GENERAL OF
OHIO, Columbus, Ohio, for Amicus State of Ohio. Mike Hunter, Attorney General,
OFFICE OF THE ATTORNEY GENERAL OF OKLAHOMA, Oklahoma City,
Oklahoma, for Amicus State of Oklahoma. Alan Wilson, Attorney General, OFFICE OF
THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina, for
Amicus State of South Carolina. Ken Paxton, Attorney General, OFFICE OF THE
ATTORNEY GENERAL OF TEXAS, Austin, Texas, for Amicus State of Texas. Sean
Reyes, Attorney General, OFFICE OF THE ATTORNEY GENERAL OF UTAH, Salt
Lake City, Utah, for Amicus State of Utah. Jon Greenbaum, Kristen Clarke, Dariely
Rodriguez, Edward Caspar, LAWYERS’ COMMITTEE FOR CIVIL RIGHTS UNDER
LAW, Washington, D.C., for Amicus Lawyers’ Committee for Civil Rights Under Law.




                                         3
DIANA GRIBBON MOTZ, Circuit Judge:

       North Carolina abortion providers (“the Providers”) brought this action to challenge

as unconstitutional the State’s criminalization of previability abortions. The State officials

responsible for enforcement of the challenged statutes, N.C. Gen. Stat. § 14-44 and § 14-

45, and the exceptions thereto, § 14-45.1(a)–(b), do not defend the constitutionality of these

provisions on appeal. Rather, the State’s sole contention is that the Providers do not have

standing to bring this suit because they do not face a credible threat of prosecution for

violation of the challenged provisions. Like the district court, we disagree. Accordingly,

we affirm the judgment of the district court.



                                                I.

       North Carolina criminalizes the procurement or administration of abortion as a

felony, and has done so for the past 140 years. N.C. Gen. Stat. §§ 14-44, 14-45; 1881 N.C.

Sess. Laws 584. In 1967, the State enacted an exception to the abortion ban to permit

abortions performed in the case of a medical emergency. 1967 N.C. Sess. Laws 394; see

also N.C. Gen. Stat. § 14-45.1(b). Following the Supreme Court’s 1973 decision in Roe v.

Wade, 410 U.S. 113, the State enacted another exception to its abortion ban to permit

abortions performed before the twentieth week of pregnancy. 1973 N.C. Sess. Laws 1057–

58; see also N.C. Gen. Stat. § 14-45.1(a).

       In 2015, the North Carolina legislature amended both the twenty-week exception,

codified at § 14-45.1(a), and the medical emergency exception, codified at § 14-45.1(b).

2015 N.C. Sess. Laws 135 (“2015 amendments”). The 2015 amendments modify § 14-

                                                4
45.1(a) to restrict the type of doctors permitted to perform abortions “during the first 20

weeks of a woman’s pregnancy” to “qualified physician[s],” which the amendments define.

Id. at 143.

       The amendments to § 14-45.1(b) narrow the definition of a “medical emergency.”

Id. Prior to the amendments, the State permitted abortions where there was a “substantial

risk that the continuance of the pregnancy would threaten the life or gravely impair the

health of the woman.” Id. The amended version of the statute permits an abortion only

where one is “necess[ary] . . . to avert [the pregnant woman’s] death or for which a delay

will create serious risk of substantial and irreversible physical impairment of a major bodily

function, not including any psychological or emotional conditions.” N.C. Gen. Stat. § 90-

21.81(5); see id. at § 14-45.1(b). The revised medical emergency exception does not

permit an abortion based upon “a claim or diagnosis that the woman will engage in conduct

which would result in her death or in substantial and irreversible physical impairment of a

major bodily function.” Id. at § 90-21.81(5).

       The 2015 amendments also extend from 24 to 72 hours the waiting period women

must observe before obtaining an abortion. The 2015 amendments further include a new

requirement that the Department of Health and Human Services (“the Department”)

annually inspect abortion clinics, and a mandate that abortion providers record and report

to the Department certain information, including fetal measurements and ultrasound

images. 2015 N.C. Sess. Laws 143–44.

       North Carolina has not prosecuted any abortion providers under § 14-44 or § 14-45

since the 1973 amendments.

                                              5
       In 2016, the Providers brought suit on behalf of themselves and their patients against

the State officials responsible for enforcing the challenged statutes (“the State”). The

Providers challenge “the statutes criminalizing abortion, N.C. Gen. Stat. §§ 14-44 and 14-

45, and the exceptions, § 14-45.1(a)–(b),” as violative of their patients’ Fourteenth

Amendment due process rights. The Providers moved for summary judgment, and the

district court ordered supplemental briefing to address the Providers’ standing in light of

North Carolina’s failure to prosecute pursuant to the challenged statutes.

       Upon receipt of this briefing, in a careful opinion, the district court held that the

Providers had established a credible threat of prosecution sufficient to confer standing.

Bryant v. Woodall, 363 F. Supp. 3d 611, 617–627 (M.D.N.C. 2019). Then, finding that the

challenged statutes and exceptions prohibit some previability abortions in violation of the

requirements of Planned Parenthood of Southeastern Pennsylvania v. Casey, 505 U.S. 833,

872–74 (1992), the district court awarded summary judgment to the Providers and enjoined

the State from enforcing N.C. Gen. Stat. § 14–45.1(a) as applied to previability abortions.

Bryant, 363 F. Supp. 3d at 627–31.

       The State appeals, challenging only the Providers’ standing.



                                             II.

       We review de novo a district court’s ruling that a party possesses standing. Hill v.

Coggins, 867 F.3d 499, 505 (4th Cir. 2017).

       To establish Article III standing, “the party invoking federal jurisdiction” must

demonstrate that it has (1) suffered an injury in fact, (2) that is fairly traceable to the

                                              6
challenged conduct of the defendant, and (3) that is likely to be redressed by a favorable

decision. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61 (1992). This three-part

test represents the “irreducible constitutional minimum of standing,” id. at 560, and federal

courts “may not pronounce on ‘questions of law arising outside’ of such ‘cases and

controversies,’” Virginia ex rel. Cuccinelli v. Sebelius, 656 F.3d 253, 267 (4th Cir. 2011)

(quoting Arizona Christian Sch. Tuition Org. v. Winn, 563 U.S. 125, 133 (2011)).

Accordingly, we must determine if the Providers have demonstrated that they may invoke

the courts’ jurisdiction.

       Whether a plaintiff faces a credible threat of prosecution concerns the first prong

(“injury in fact”) of the Lujan test. To establish an “injury in fact,” a plaintiff must

demonstrate, among other things, “a realistic danger of sustaining a direct injury as a result

of the statute’s operation or enforcement.” Babbitt v. United Farm Workers Nat. Union,

442 U.S. 289, 298 (1979). However, “‘it is not necessary that [the plaintiff] first expose

himself to actual arrest or prosecution to be entitled to challenge [the] statute that he claims

deters the exercise of his constitutional rights.’” Id. (quoting Steffel v. Thompson, 415 U.S.

452, 459 (1974)) (alterations in original). “An allegation of future injury may suffice if the

threatened injury is ‘certainly impending,’ or there is a ‘substantial risk that the harm will

occur.’” Susan B. Anthony List v. Driehaus, 573 U.S. 149, 158 (2014) (quoting Clapper v.

Amnesty Int’l USA, 568 U.S. 398, 414 (2013)). A plaintiff faces “a credible threat of future

enforcement so long as the threat is not ‘imaginary or wholly speculative,’ Babbitt, 442

U.S. at 302, ‘chimerical,’ Steffel, 415 U.S. at 459, or ‘wholly conjectural,’ Golden v.

Zwickler, 394 U.S. 103, 109 (1969).” Kenny v. Wilson, 885 F.3d 280, 288 (4th Cir. 2018).

                                               7
       With these principles in mind, we turn to the question of whether the Providers have

established such a credible threat of prosecution.



                                               III.

                                               A.

       In contending that the Providers lack standing, the State principally relies on North

Carolina’s historic non-enforcement of the challenged statutes, arguing that this

demonstrates the unlikeliness that the statutes will be enforced against the Providers in the

future. The parties agree that North Carolina has not enforced § 14-44 or § 14-45 against

any abortion provider in nearly fifty years.

       In Poe v. Ullman, the Supreme Court explained that persistent non-enforcement of

a statute can “deprive[] [a] controvers[y] of the immediacy which is an indispensable

condition of constitutional adjudication.” 367 U.S. 497, 508 (1961). The Poe plaintiffs

challenged a Connecticut ban on contraception that had been enforced only once in eighty-

two years. Id. at 501–02. A plurality of the Court believed, particularly given the persistent

and open violations of the ban, that this non-enforcement reduced the “dead words of the

written text” to “harmless, empty shadows,” and accordingly found no credible threat of

future enforcement. Id. at 502, 508. Under similar circumstances, we have followed this

approach. See Doe v. Duling, 782 F.2d 1202, 1204, 1206–07 (4th Cir. 1986) (threat of

prosecution under Virginia cohabitation ban was “only the most theoretical” where

violations were common and there were no recorded convictions in private homes in

previous hundred years).

                                                8
       The State urges us to follow Poe here. However, doing so presents two difficulties.

First, the district court found that in this case there is no evidence of “open and notorious”

violations of the challenged statutes. See 363 F. Supp. 3d at 622–23. The State agrees that

there is no evidence that the Providers have performed illegal abortions. Thus, unlike in

Poe and Duling, we cannot assume the State’s acquiescence in violations of the law. As

we have previously explained, “[p]ublic policy should encourage a person aggrieved by

laws he [or she] considers unconstitutional to seek a declaratory judgment against the arm

of the state entrusted with the state’s enforcement power, all the while complying with the

challenged law, rather than to deliberately break the law and take his [or her] chances in

the ensuing suit or prosecution.” Mobil Oil Corp. v. Att’y Gen. of Commonwealth of Va.,

940 F.2d 73, 75 (4th Cir. 1991); see also 13B Charles Alan Wright & Arthur R. Miller,

Federal Practice and Procedure § 3532.5 (3d ed. 1998) (“[C]itizens should be allowed to

prefer official adjudication to private disobedience.”). Establishing standing does not

require that a litigant fly as a canary into a coal mine before she may enforce her rights.

       Second, the 2015 amendments cast doubt on whether North Carolina is truly

disinterested in enforcing its abortion laws. While Poe instructs courts to discount moth-

eaten statutes, laws that are “recent and not moribund” typically do present a credible

threat. Doe v. Bolton, 410 U.S. 179, 188 (1973); Kenny, 885 F.3d at 288. This is because

a court presumes that a legislature enacts a statute with the intent that it be enforced. Mobil

Oil Corp., 940 F.2d at 76; Doe, 410 U.S. at 188.

       So too with amendments. In American Booksellers Association, Inc. v. Virginia, we

determined that plaintiffs had standing to challenge a Virginia statute prohibiting the

                                              9
display of sexually explicit material to minors because “[i]t would be unreasonable to

assume that the General Assembly adopted the 1985 amendment without intending that it

be enforced.” 802 F.2d 691, 694 n.4 (4th Cir. 1986), vacated on other grounds, 488 U.S.

905 (1988). On appeal, the Supreme Court agreed that the plaintiffs had standing to

challenge the statute. Virginia v. Am. Booksellers Ass’n, 484 U.S. 383, 393 (1988). 1

       This suit was brought shortly after the 2015 amendments went into effect. Those

amendments modified North Carolina’s abortion laws in a number of respects. See 2015

N.C. Sess. Laws 135. But the State urges us not to apply a presumption of a credible threat

to these amendments because, it says, the amendments did not alter § 14-45.1(a), the

twenty-week ban. And because the Providers assertedly challenged only the twenty-week

ban, the State argues that the amendments to other aspects of North Carolina’s statutory

scheme regulating abortions are irrelevant. But the State’s premise is incorrect — the

Providers’ complaint is clear that it challenges both the twenty-week ban in § 14-45.1(a)

and the medical emergency exception in § 14-45.1(b), which everyone agrees was

amended. And although the core of the twenty-week exception remained unchanged as a

result of the 2015 amendments, the legislature did modify the text of the exception to

require the procedure be performed by a “qualified” physician. 2015 N.C. Sess. Laws 143;



       1
          In doing so, the Court noted that “[t]he State has not suggested that the newly
enacted law will not be enforced, and we see no reason to assume otherwise.” Id. We
recognize that in the case at hand, two of the defendants have made informal statements
indicating they have no present intent to enforce the challenged provisions; but those
statements are not binding and the other defendants have made no representations at all as
to their intent to enforce the challenged statutes. Accordingly, we hardly have reason to
assume the State will not enforce the challenged statutes. See infra Part III. B.
                                            10
see N.C. Gen. Stat. § 14-45.1(a). It is difficult to explain why the legislature would have

altered the text of the twenty-week ban if it did not expect for those words to ever be given

effect.

          Viewing the amendments in the context of the statutory scheme further indicates

that North Carolina has a continued interest in enforcing the challenged statutes. The

amendments impose additional regulations on abortion providers by restricting who may

perform abortions and what information providers must report to North Carolina; the

amendments reduce the availability of abortion to women facing medical emergencies; and

the amendments extend the mandated waiting period women must observe before obtaining

an abortion. These changes do not evince an “undeviating policy of nullification” by the

State. Poe, 367 U.S at 502. Rather, the North Carolina legislature’s recent revisions to its

statutory scheme suggest that North Carolina has a renewed interest in regulating abortion.

          And it is not alone. Abortion access remains a subject of lively debate in this

country: two other states presently ban abortions after twenty weeks; more than a dozen

states ban abortion at earlier dates; and nearly two dozen more states ban abortion at a later,

but previability, date.      See Guttmacher Inst., State Bans on Abortion Throughout

Pregnancy, https://www.guttmacher.org/state-policy/explore/state-policies-later-abortions

(last accessed June 9, 2021). In 2013, 2015, and 2017, a twenty-week ban was considered

and passed in the U.S. House of Representatives. H.R. 1797, 113th Cong. (2013-2014);

H.R. 36, 115th Cong. (2015-2016); H.R. 36, 115th Cong. (2017-2018).

          These bans are not “antique[s].” Duling, 782 F.2d at 1207. At the time the Providers

filed suit in November 2016, the political salience of the abortion debate was palpable.

                                               11
See, e.g., S.D. S.B. 72 (twenty-week ban proposed January 11, 2016, signed into law March

10, 2016); S.C. H.B. 3114 (twenty-week ban proposed January 13, 2015, signed into law

May 31, 2016); Ohio S.B. 127 (twenty-week ban proposed March 16, 2015, signed into

law December 13, 2016). The week after oral argument in this case, the Supreme Court

granted certiorari to address the constitutionality of Mississippi’s fifteen-week abortion

ban. Dobbs v. Jackson Women’s Health Org., 945 F.3d 265 (5th Cir. 2019), cert. granted,

No. 19-1392, 2021 WL 1951792 (U.S. May 17, 2021). And numerous other states have

enacted previability bans in recent weeks. See, e.g., Tex. S.B. 8 (“heartbeat” ban signed

into law on May 19, 2021); Idaho H.B. 366 (“heartbeat” ban signed into law on April 27,

2021); Mont. H.B. 136 (20-week ban signed into law April 26, 2021); Okla. H.B. 2441

(“heartbeat” ban signed into law on April 26, 2021); Ark. S.B. 6 (near total ban signed into

law March 9, 2021); see also S.61, 117th Cong. (2021–2022) (twenty-week ban introduced

in the U.S. Senate January 27, 2021). North Carolina’s neighbors are among the states

currently litigating the constitutionality of abortion restrictions. See, e.g., S.C. S.B. 1

(“heartbeat” ban signed into law on February 18, 2021; temporarily restrained February

19, 2021; preliminarily enjoined March 19, 2021, Planned Parenthood of S. Atl. v. Wilson,

No. CV 3:21-00508-MGL, 2021 WL 1060123, at *2 (D.S.C. Mar. 19, 2021)); Tenn. Code

Ann. § 39-15-202(a)–(h) (waiting period law, pending rehearing en banc, Bristol Reg’l

Women's Ctr., P.C. v. Slatery, 993 F.3d 489 (6th Cir. Apr. 9, 2021)).

       As a nation we remain deeply embroiled in debate over the legal status of abortion.

While this conversation rages around us, this court cannot say that the threat of prosecution

to abortion providers who violate the law is not credible.

                                             12
       Of course, the likelihood of future prosecution will always be difficult to predict.

Even in Poe, where there was nearly a century of non-enforcement despite open violations

of the law, the Supreme Court could only attempt to anticipate the likelihood of future

prosecutions. Such endeavors are hardly foolproof. Four years after it issued Poe, the

Court was confronted with the prosecutions of two individuals for violating the very same

contraceptive ban it had understood to be interred. Griswold v. Connecticut, 381 U.S. 479

(1965). Here, where North Carolina’s continued interest in regulating abortion remains

vividly apparent — much more so than in Poe — we cannot dismiss the threat of

prosecution as “not remotely possible.” Babbitt, 442 U.S. at 299 (quoting Younger v.

Harris, 401 U.S. 37, 42 (1971)).




                                             B.

       Informal statements by two of the defendants that they do not presently intend to

enforce the challenged statutes do not alter our analysis. First, we note that two other

defendants (Greene and Cohen, of the North Carolina Medical Board and the Department,

respectively) have made no representations of their intent to enforce the challenged

statutes. Furthermore, the nature and content of the statements that have been issued are

insufficient to eliminate the threat of prosecution under the challenged statutes.

       Defendant District Attorney Woodall sent the State’s counsel in this case an e-mail

stating that he has “no present intentions” of enforcing the challenged statutes in his

prosecutorial district. Defendant District Attorney Deberry co-wrote an opinion piece for


                                             13
the Washington Post advocating for prosecutors to use their discretion not to enforce laws

restricting access to abortion.    Satana Deberry, Stephanie Morales & Miriam Aroni

Krinsky, Opinion: We Are Prosecutors. We Will Use Our Discretion on New Antiabortion

Laws,             Wash.              Post             (June             7,             2019),

https://www.washingtonpost.com/opinions/2019/06/07/we-are-prosecutors-we-will-use-

our-discretion-new-antiabortion-laws. 2

        Unofficial and non-binding statements such as these do not and “cannot override

the plain text of the [statutes] when it comes to establishing a credible threat of

enforcement.” EQT Prod. Co. v. Wender, 870 F.3d 322, 331 (4th Cir. 2017); see also

Virginia Soc’y for Human Life, Inc. v. Fed. Election Comm’n, 263 F.3d 379, 388 (4th Cir.

2001), overruled on other grounds by The Real Truth About Abortion, Inc. v. Fed. Election

Comm’n, 681 F.3d 544 (4th Cir. 2012) (holding a formal policy of non-enforcement that

“d[id] not carry the binding force of law” was insufficient to defeat standing). The

Providers have “no guarantee that [prosecutors] might not tomorrow bring [their]

interpretation more in line with the [statutes’] plain language.” N. Carolina Right to Life

v. Bartlett, Inc., 168 F.3d 705, 711 (4th Cir. 1999). In the meantime, they “will suffer from

the reasonable fear that [they] can and will be prosecuted.” Id. Thus, the Providers have

a right to insist that North Carolina comply with the Constitution — and so do their patients.




       The State cites this opinion piece in its brief, but it does not appear in the record,
        2

presumably because Defendant Deberry took office during the pendency of this lawsuit.
We take judicial notice of the fact of the publication of the piece. Fed. R. Evid. 201.
                                             14
                                             IV.

       Amidst a wave of similar state action across the country, North Carolina has enacted

legislation to restrict the availability of abortions and impose heightened requirements on

abortion providers and women seeking abortions. Given these facts, we cannot reasonably

assume that the abortion ban that North Carolina keeps on its books is “largely symbolic.”

Duling, 782 F.2d at 1207. Accordingly, we agree with the district court that the Providers

have established a credible threat of prosecution and therefore have standing to bring this

suit. The judgment of the district court is thus

                                                                             AFFIRMED.




                                             15